                                        1 Abran E. Vigil
                                          Nevada Bar No. 7548
                                        2 BALLARD SPAHR LLP
                                          1980 Festival Plaza Drive, Suite 900
                                        3 Las Vegas, NV 89315
                                          Telephone: 702-471-7000
                                        4 Facsimile: 702-471-7070
                                          E-mail: vigila@ballardspahr.com
                                        5
                                        6 Attorneys for Defendants
                                        7                           UNITED STATES DISTRICT COURT
                                        8                                DISTRICT OF NEVADA

                                        9 Gavin Ernstone; Gavin Ernstone, Ltd.;         Case No.: 2:19-CV-00571-GMN-NJK
                                       10 SVRE, LLC d/b/a Simply Vegas,
                                                                                        STIPULATION AND ORDER FOR
                                       11                          Plaintiff,           EXTENSION OF TIME FOR
1980 Festival Plaza Drive, Suite 900




                                       12                                               DEFENDANTS TO RESPOND TO
      Las Vegas, NV 89315




                                                              v.                        PLAINTIFFS’ FIRST AMENDED
        Ballard Spahr LLP




                                       13                                               COMPLAINT
                                       14 Kristen Routh Silberman; Donald Kuhl;
                                            Sotheby’s International Realty Affiliates
                                       15 LLC d/b/a Synergy Sotheby’s
                                       16 International Realty.
                                       17                          Defendants.
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                            DMWEST #36878902 v1
                                        1            The parties, by and through undersigned counsel, hereby stipulate to a
                                        2 fourteen-day extension of time for Defendants Kristen Routh Silberman, Donald
                                        3 Kuhl, and Sotheby’s International Realty Affiliates LLC d/b/a Synergy Sotheby’s
                                        4 International Realty (“Defendants”) to file their Answer or otherwise respond to
                                        5 Plaintiff’s First Amended Complaint in the above captioned matter, currently due
                                        6 May 3, 2019. The parties have reached a settlement in principle and intend to use
                                        7 this time to finalize a written settlement agreement that would resolve this case in
                                        8 its entirety. Accordingly, the parties respectfully agree and submit that good cause
                                        9 supports the requested extension, which would extend Defendants’ deadline to up
                                       10 to and including Friday, May 17, 2019.
                                       11            Stipulated and Agreed to this 3rd day of May, 2019:
1980 Festival Plaza Drive, Suite 900




                                       12 BALLARD SPAHR LLP                         WEIDE & MILLER, LTD.
      Las Vegas, NV 89315
        Ballard Spahr LLP




                                       13
                                          By: /s/ Abran E. Vigil                    By: /s/ F. Christopher Austin (w/ permission)
                                       14     Abran E. Vigil (NV Bar 7548)             F. Christopher Austin (NV 6559)
                                       15     1980 Festival Plaza Drive                10655 Park Run Drive, Suite 100
                                              Suite 900                                Las Vegas, NV 89144
                                       16     Las Vegas, NV 89315                      Email: caustin@weidemiller.com
                                       17     Attorney for Defendants                  Phone: 702.382.4804
                                                                                       Attorney for Plaintiff
                                       18
                                       19
                                       20
                                       21                                           ORDER
                                       22                                           IT IS SO ORDERED:
                                       23
                                       24                                           HONORABLE NANCY J. KOPPE
                                       25                                           UNITED STATES MAGISTRATE JUDGE

                                       26                                           Dated:   May 6, 2019
                                       27
                                       28

                                            DMWEST #36878902 v1                       2
